Citation Nr: 0510517	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  02-10 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to an increased rating for genu recurvatum of 
the right lower extremity, currently evaluated as 30 percent 
disabling.  

2.	Entitlement to an increased rating for genu recurvatum of 
the left lower extremity, currently evaluated as 30 percent 
disabling.  

3.	Restoration of a 20 percent evaluation for chronic right 
ankle sprain, with Achilles tendonitis.  

4.	Restoration of a 20 percent evaluation for chronic right 
ankle sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to June 
1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2002 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued the 30 percent evaluations of 
the genu recurvatum of each of the veteran's knees and 
reduced the evaluations of the each of the veteran's ankle 
disorders from 20 percent to 10 percent.  At that time, the 
veteran also appealed the denial of entitlement to a total 
rating by reason of individual unemployability due to service 
connected disabilities.  In correspondence received by VA in 
July 2003, the veteran withdrew this issue from appellate 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record shows that the veteran is currently 
medically retired primarily by reason of his bilateral genu 
recurvatum.  At the time he was last evaluated by VA in 
December 2002, the examiner reported the veteran's complaints 
of significant knee pain and the findings of genu recurvatum, 
including extension to minus 14 degrees, but then indicated 
that there was no significant abnormality of the knees.  It 
is noted that, in rating musculoskeletal disabilities, 
38 C.F.R. § 4.40 (regarding functional loss) must be 
considered apart from and in addition to the appropriate 
Diagnostic Code(s) in the VA Schedule for Rating 
Disabilities.  See DeLuca v. Brown, 8 Vet. App. 202, at 204-
206, 208 (1995).  In light of the nature of the veteran's 
complaints and the findings on examinations, the Board finds 
that the  most recent VA physical examination is inadequate 
for evaluation purposes and that further development of the 
evidence is necessary in this case.  Hyder v. Derwinski, 
1 Vet. App. 22 (1991).  Accordingly, an orthopedic 
examination of the appellant should be scheduled.

In view of the forgoing, the case is remanded for the 
following:

1.  The appellant should be scheduled for 
VA orthopedic examination to determine 
the current extent of the bilateral knee 
and ankle disorders.  The appellant's 
claims file must be made available to the 
VA examiner for review in connection with 
the examination.  X-rays and/or other 
diagnostic studies should be done, as 
deemed appropriate by the examiner.  The 
examiner must provide a thorough 
description of the appellant's service-
connected disorders and render objective 
clinical findings concerning the severity 
of the disability, to include 
observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any.  
The examiner must then render an opinion 
concerning the effect of the appellant's 
service-connected disability on his 
ordinary activity and his ability to 
procure and maintain employment.  The 
specialist should provide complete 
rationale for all conclusions reached.  

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




